ORDER

PER CURIAM.
Barbara Klinga (Mother) appeals the trial court’s judgment modifying child custody and awarding John Klinga (Father) sole physical custody of their minor children. Mother raises four points on appeal. She contends the trial court erred in: 1) finding there was a substantial and continuing change of circumstances requiring a modification of the custody arrangement to serve the best interests of the children, 2) denying her request for attorney’s fees, 3) ordering her to pay one-third of the children’s college expenses, and 4) denying her motion to hold Father in contempt for failing to pay child support. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).